 

Ex. 10.17

Tidelands Bank
Salary Continuation Agreement



     This Salary Continuation Agreement (this “Agreement”) is entered into as of
this 1st day of May, 2008, by and between Tidelands Bank, a South
Carolina-chartered bank (the “Bank”), and Thomas H. Lyles, its Executive Vice
President and Chief Administrative Officer (the “Executive”).
 
     Whereas, the Executive has contributed substantially to the Bank’s success
and the Bank desires that the Executive continue in its employ,
 
     Whereas, to encourage the Executive to remain an employee, the Bank is
willing to provide to the Executive salary continuation benefits payable from
the Bank’s general assets,
 
     Whereas, none of the conditions or events included in the definition of the
term “golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned, and
 
     Whereas, the parties hereto intend that this Agreement shall be considered
an unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status.
 
     Now Therefore, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Bank hereby agree as follows.
 

Article 1

Definitions



     1.1     “Accrual Balance” means the liability that should be accrued by the
Bank under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Accounting Principles
Board Opinion No. 12, as amended by Statement of Financial Accounting Standards
No. 106. The Accrual Balance shall be calculated such that when it is credited
with interest each month the Accrual Balance at Normal Retirement Age equals the
present value of the normal retirement benefits. The discount rate means the
rate used by the Plan Administrator for determining the Accrual Balance. In its
sole discretion the Plan Administrator may adjust the discount rate to maintain
the rate within reasonable standards according to GAAP.
 
     1.2     “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, as provided in Article 4.


 

--------------------------------------------------------------------------------





     1.3     “Beneficiary Designation Form” means the form established from time
to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.
 
     1.4     “Change in Control” shall mean a change in control as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including –
 
     (a)     Change in ownership: a change in ownership of Tidelands Bancshares,
Inc., a South Carolina corporation of which the Bank is a wholly owned
subsidiary, occurs on the date any one person or group accumulates ownership of
Tidelands Bancshares, Inc. stock constituting more than 50% of the total fair
market value or total voting power of Tidelands Bancshares, Inc. stock, or
 
     (b)     Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Tidelands Bancshares, Inc. stock possessing 30% or more of the total voting
power of Tidelands Bancshares, Inc., or (y) a majority of Tidelands Bancshares,
Inc.’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed in advance by a majority of
Tidelands Bancshares, Inc.’s board of directors, or
 
     (c)     Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Tidelands Bancshares, Inc.’s assets occurs
if in a 12-month period any one person or more than one person acting as a group
acquires from Tidelands Bancshares, Inc. assets having a total gross fair market
value equal to or exceeding 40% of the total gross fair market value of all of
Tidelands Bancshares, Inc.’s assets immediately before the acquisition or
acquisitions. For this purpose, gross fair market value means the value of
Tidelands Bancshares, Inc.’s assets, or the value of the assets being disposed
of, determined without regard to any liabilities associated with the assets.
 
     1.5     “Code” means the Internal Revenue Code of 1986, as amended, and
rules, regulations, and guidance of general application issued thereunder by the
Department of the Treasury.
 
     1.6     “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer. Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.

 

2


--------------------------------------------------------------------------------





     1.7     “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination with
Cause. Early Termination excludes a Separation from Service governed by section
2.4.3.
 
     1.8     “Effective Date” means May 1, 2008.
 
     1.9     “Intentional,” for purposes of this Agreement, no act or failure to
act on the Executive’s part shall be deemed to have been intentional if it was
due primarily to an error in judgment or negligence. An act or failure to act on
the Executive’s part shall be considered intentional if it is not in good faith
and if it is without a reasonable belief that the action or failure to act is in
the Bank’s best interests.
 
     1.10     “Normal Retirement Age” means the Executive’s 65th birthday.
 
     1.11     “Plan Administrator” or “Administrator” means the plan
administrator described in Article 8.
 
     1.12     “Plan Year” means a twelve-month period commencing on January 1
and ending on December 31 of each year. The initial Plan Year shall commence on
the effective date of this Agreement.
 
     1.13     “Separation from Service” means the Executive’s service as an
executive and independent contractor to the Bank and any member of a controlled
group, as defined in Code section 414, terminates for any reason, other than
because of a leave of absence approved by the Bank or the Executive’s death. For
purposes of this Agreement, if there is a dispute about the employment status of
the Executive or the date of the Executive’s Separation from Service, the Bank
shall have the sole and absolute right to decide the dispute unless a Change in
Control shall have occurred.
 
     1.14     “Termination with Cause” and “Cause” shall have the same meaning
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Bank or
between the Executive and Tidelands Bancshares, Inc. If the Executive is not a
party to a severance or employment agreement containing a definition of
termination with cause, Termination with Cause means the Executive’s employment
is terminated for any of the following reasons –
 
     (a)     the Executive’s gross negligence or gross neglect of duties or
intentional and material failure to perform stated duties after written notice
thereof, or
 
     (b)     disloyalty or dishonesty by the Executive in the performance of the
Executive’s duties, or a breach of the Executive’s fiduciary duties, in any case
whether in the Executive’s capacity as a director or officer, or

 

3


--------------------------------------------------------------------------------





     (c)     intentional wrongful damage by the Executive to the business or
property of the Bank or its affiliates, including without limitation the
reputation of the Bank, which in the judgement of the Bank causes material harm
to the Bank or affiliates, or
 
     (d)     a willful violation by the Executive of any applicable law or
significant policy of the Bank or an affiliate that, in the Bank’s judgement,
results in an adverse effect on the Bank or the affiliate, regardless of whether
the violation leads to criminal prosecution or conviction. For purposes of this
Agreement applicable laws include any statute, rule, regulatory order, statement
of policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Bank, or
 
     (e)     an intentional act of fraud, embezzlement, or theft by the
Executive in the course of employment. For purposes of this Agreement no act or
failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence. An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the best interests of the Bank, or
 
     (f)     the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Bank, under the Bank’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or
 
     (g)     the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or
 
     (h)     conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for seven consecutive
days or more.
 

Article 2

Lifetime Benefits



     2.1     Normal Retirement Benefit. Unless Separation from Service occurs
before Normal Retirement Age and unless the Executive shall have received the
benefit under section 2.4 after a Change in Control, when the Executive attains
Normal Retirement Age the Bank shall pay to the Executive the benefit described
in this section 2.1 instead of any other benefit under this Agreement. If the
Executive’s Separation from Service after payment of benefits under this section
2.1 commences is a Termination with Cause or if this Agreement terminates under
Article 5, no further benefits shall be paid to the Executive.
 

2.1.1     Amount of benefit. The annual benefit under this section 2.1 is
$55,000.

 

4



--------------------------------------------------------------------------------







2.1.2     Payment of benefit. Beginning with the month immediately after the
month in which the Executive attains Normal Retirement Age, the Bank shall pay
the annual benefit to the Executive in equal monthly installments on the first
day of each month. The annual benefit shall be paid to the Executive for 15
years.



     2.2     Early Termination Benefit. Unless the Executive shall have received
the benefit under section 2.4 after a Change in Control, if Early Termination
occurs before Normal Retirement Age but on or after the date the Executive
attains age 55, the Bank shall pay to the Executive the benefit described in
this section 2.2 instead of any other benefit under this Agreement. If Early
Termination occurs before the Executive attains age 55, no benefit shall be
payable under this section 2.2. Additionally, no benefits shall be payable if
the Executive’s employment terminates under circumstances described in Article
5. If before the Executive attains Normal Retirement Age the Executive is
involuntarily terminated without Cause after a Change in Control is announced
but before the announced Change in Control occurs, the Executive’s benefits
shall be governed by section 2.4 instead of any other provision of this
Agreement, including this section 2.2, and the Executive’s Separation from
Service shall be deemed to have occurred after the Change in Control.
 

2.2.1     Amount of benefit. The annual benefit under this section 2.2 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over 15 years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.



2.2.2     Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or (y)
the month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank shall pay the benefit under this section 2.2 to the
Executive in equal monthly installments on the first day of each month. The
annual benefit shall be paid to the Executive for 15 years.



     2.3     Disability Benefit. Unless the Executive shall have received the
benefit under section 2.4 after a Change in Control, upon Separation from
Service because of Disability before Normal Retirement Age the Bank shall pay to
the Executive the benefit described in this section 2.3 instead of any other
benefit under this Agreement.
 

2.3.1     Amount of benefit. The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over 15 years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.



2.3.2     Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or (y)
the month immediately after the month in which the Executive attains Normal
Retirement Age, the




5



--------------------------------------------------------------------------------





Bank shall pay the benefit under this section 2.3 to the Executive in equal
monthly installments on the first day of each month. The annual benefit shall be
paid to the Executive for 15 years.



     2.4     Change-in-Control Benefit. If a Change in Control occurs both
before the Executive’s Normal Retirement Age and before the Executive’s
Separation from Service, the Bank shall pay to the Executive the benefit
described in this section 2.4 instead of any other benefit under this Agreement.
 

2.4.1     Amount of benefit. The benefit under this section 2.4 is the Accrual
Balance maintained by the Bank as of the date of the Change in Control.



2.4.2     Payment of benefit. The Bank shall pay the Change-in-Control benefit
under this section 2.4 to the Executive in a single lump sum within three days
after the Change in Control. If the Executive receives the benefit under this
section 2.4 because of the occurrence of a Change in Control, the Executive
shall not be entitled to claim additional benefits under section 2.4 if an
additional Change in Control occurs thereafter.



2.4.3     Preservation of Change-in-Control benefit if the Executive is
preemptively terminated without Cause. If before the Executive attains Normal
Retirement Age the Executive is involuntarily terminated without Cause after a
Change in Control is announced but before the announced Change in Control
occurs, the Executive shall be entitled to the benefit under this section 2.4
instead of any other benefit under this Agreement, including the benefit under
section 2.2. The Bank shall pay the Change-in-Control benefit to the Executive
in a single lump sum on the later of (x) the first day of the seventh month
after the month in which the Executive’s Separation from Service actually occurs
or (y) the day of the Change in Control. A Change in Control shall be considered
to have been announced on the date a press release is issued by the Bank or by
Tidelands Bancshares, Inc. concerning the Change in Control, on the date a Form
8-K Current Report is filed by Tidelands Bancshares, Inc. with the Securities
and Exchange Commission to report the Change in Control event, on the date an
annual or quarterly report or proxy statement is filed by Tidelands Bancshares,
Inc. with the Securities and Exchange Commission disclosing the Change in
Control event, or on the date information concerning the Change in Control is
publicly disseminated by the Bank or by Tidelands Bancshares, Inc. in any other
manner, whichever occurs first.



     2.5     Lump-sum Payment of Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit Being Paid to the Executive when a Change in
Control Occurs. If when a Change in Control occurs the Executive is receiving
the benefit under section 2.1, the Bank shall pay the remaining salary
continuation benefits to the Executive in a single lump sum on the date of the
Change in Control. If when a Change in Control occurs the Executive is receiving
or is entitled at Normal Retirement Age to receive the benefit under sections
2.2 or 2.3, the Bank shall pay the remaining salary continuation benefits to the
Executive in a single lump sum on the later of (x) the date of the Change in
Control or (y) the first day of the seventh month after the month in which the
Executive’s Separation from Service occurs. The lump-sum payment due to the
Executive as a result of a Change in Control shall be

 

6


--------------------------------------------------------------------------------



an amount equal to the Accrual Balance amount corresponding to the particular
benefit when the Change in Control occurs.
 
     2.6     Annual Benefit Statement. Within 120 days after the end of each
Plan Year the Plan Administrator shall provide or cause to be provided to the
Executive an annual benefit statement showing benefits payable or potentially
payable to the Executive under this Agreement. Each annual benefit statement
shall supersede the previous year’s annual benefit statement. If there is a
contradiction between this Agreement and the annual benefit statement concerning
the amount of a particular benefit payable or potentially payable to the
Executive under sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit
determined under the Agreement shall control.
 
     2.7     Savings Clause Relating to Compliance with Code Section 409A.
Despite any contrary provision of this Agreement, if when the Executive’s
employment terminates the Executive is a specified employee, as defined in Code
section 409A, and if any payments under Article 2 of this Agreement will result
in additional tax or interest to the Executive because of section 409A, the
Executive shall not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.
 
     2.8     One Benefit Only. Despite anything to the contrary in this
Agreement, the Executive and Beneficiary are entitled to one benefit only under
this Agreement, which shall be determined by the first event to occur that is
dealt with by this Agreement. Except as provided in section 2.5 or Article 3,
subsequent occurrence of events dealt with by this Agreement shall not entitle
the Executive or Beneficiary to other or additional benefits under this
Agreement.
 

Article 3

Death Benefits



     3.1     Death Before Separation from Service. Except as provided in section
5.2, if the Executive dies before Separation from Service, at the Executive’s
death the Executive’s Beneficiary shall be entitled to an amount in cash equal
to the Accrual Balance existing at the Executive’s death, unless the
Change-in-Control benefit shall have been paid to the Executive under section
2.4 or unless a Change-in-Control payout shall have occurred under section 2.5.
No benefit shall be paid if the Change-in-Control benefit shall have been paid
to the Executive under section 2.4 or if a Change-in-Control payout shall have
occurred under section 2.5. If a benefit is payable to the Executive’s
Beneficiary, the benefit shall be paid in a single lump sum 90 days after the
Executive’s death. However, no benefits under this Agreement shall be paid or
payable to the Executive or the Executive’s Beneficiary if this Agreement is
terminated under Article 5.

 

7


--------------------------------------------------------------------------------





     3.2     Death after Separation from Service. If the Executive dies after
Separation from Service, if Separation from Service was not a Termination with
Cause, and if at death the Executive was receiving the benefit under section 2.1
or was receiving or entitled at Normal Retirement Age to receive the benefit
under sections 2.2 or 2.3, at the Executive’s death the Executive’s Beneficiary
shall be entitled to an amount in cash equal to the Accrual Balance remaining at
the Executive’s death, unless the Change-in-Control benefit shall have been paid
to the Executive under section 2.4 or unless a Change-in-Control payout shall
have occurred under section 2.5. No benefit shall be paid if the
Change-in-Control benefit shall have been paid to the Executive under section
2.4 or if a Change-in-Control payout shall have occurred under section 2.5. If a
benefit is payable to the Executive’s Beneficiary, the benefit shall be paid in
a single lump sum 90 days after the Executive’s death. However, no benefits
under this Agreement shall be paid or payable to the Executive or the
Executive’s Beneficiary if this Agreement is terminated under Article 5.
 

Article 4

Beneficiaries



     4.1      Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement at the Executive’s death. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.
 
     4.2     Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.
 
     4.3     Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.
 
     4.4     No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be paid to the Executive’s
estate.

 

8


--------------------------------------------------------------------------------





     4.5     Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay the benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person. The Bank may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit. Distribution shall completely discharge the Bank
from all liability for the benefit.
 

Article 5

General Limitations



     5.1     Termination with Cause. Despite any contrary provision of this
Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is a Termination with
Cause.
 
     5.2     Suicide or Misstatement. The Bank shall not pay any benefit under
this Agreement if the Executive commits suicide within two years after the date
of this Agreement or if the Executive makes any material misstatement of fact on
any application or resume provided to the Bank or on any application for
benefits provided by the Bank.
 
     5.3     Removal. If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order.
 
     5.4     Default. Despite any contrary provision of this Agreement, if the
Bank is in “default” or “in danger of default,” as those terms are defined in
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.
 
     5.5     FDIC Open-Bank Assistance. All obligations under this Agreement
shall terminate, except to the extent determined that continuation of the
contract is necessary for the continued operation of the Bank, when the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Federal Deposit
Insurance Act section 13(c). 12 U.S.C. 1823(c). Rights of the parties that have
already vested shall not be affected by such action, however.
 

Article 6

Claims and Review Procedures



     6.1     Claims Procedure. A person or beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be paid
shall make a claim for such benefits as follows –
 

6.1.1     Initiation – written claim. The claimant initiates a claim by
submitting to the Administrator a written claim for the benefits. If the claim
relates to the contents of a notice received by the claimant, the claim must be
made within 60 days after the notice



9



--------------------------------------------------------------------------------





was received by the claimant. All other claims must be made within 180 days
after the date of the event that caused the claim to arise. The claim must state
with particularity the determination desired by the claimant.



6.1.2     Timing of Bank response. The Bank shall respond to the claimant within
90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank may
extend the response period by an additional 90 days by notifying the claimant in
writing before the end of the initial 90-day period that an additional period is
required. The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.



6.1.3     Notice of decision. If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of the denial. The Bank shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth –



6.1.3.1          the specific reasons for the denial,

6.1.3.2          a reference to the specific provisions of the Agreement on
which
   the denial is based,

6.1.3.3          a description of any additional information or material
necessary
   for the claimant to perfect the claim and an explanation of why it
   is needed,

6.1.3.4          an explanation of the Agreement’s review procedures and the
   time limits applicable to such procedures, and

6.1.3.5          a statement of the claimant’s right to bring a civil action
under
   ERISA section 502(a) following an adverse benefit determination
   on review.



     6.2     Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows –
 

6.2.1     Initiation – written request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.



6.2.2     Additional submissions – information access. The claimant shall then
have the opportunity to submit written comments, documents, records, and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



6.2.3     Considerations on review. In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether the information was submitted or considered
in the initial benefit determination.



10



--------------------------------------------------------------------------------







6.2.4     Timing of Bank response. The Bank shall respond in writing to the
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank may extend the response period by an additional 60 days by
notifying the claimant in writing before the end of the initial 60-day period
that an additional period is required. The notice of extension must state the
special circumstances and the date by which the Bank expects to render its
decision.



6.2.5     Notice of decision. The Bank shall notify the claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth –



6.2.5.1          the specific reason for the denial,

6.2.5.2          a reference to the specific provisions of the Agreement on
which
   the denial is based,

6.2.5.3          a statement that the claimant is entitled to receive, upon
request
   and free of charge, reasonable access to and copies of all
   documents, records, and other information relevant (as defined in
   applicable ERISA regulations) to the claimant’s claim for
   benefits, and

6.2.5.4          a statement of the claimant’s right to bring a civil action
under
   ERISA section 502(a).



Article 7

Miscellaneous



     7.1     Amendments and Termination. Subject to section 7.14, this Agreement
may be amended solely by a written agreement signed by the Bank and by the
Executive, and except for termination occurring under Article 5 this Agreement
may be terminated solely by a written agreement signed by the Bank and by the
Executive.
 
     7.2     Binding Effect. This Agreement shall bind the Executive, the Bank,
and their beneficiaries, survivors, executors, successors, administrators, and
transferees.
 
     7.3     No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Bank nor does it interfere with the Bank’s right to discharge
the Executive. It also does not require the Executive to remain an employee or
interfere with the Executive’s right to terminate employment at any time.
 
     7.4     Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.
 
     7.5     Successors; Binding Agreement. By an assumption agreement in form
and substance satisfactory to the Executive, the Bank shall require any
successor (whether direct or

 

11


--------------------------------------------------------------------------------



indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Bank to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Bank would be required to perform this Agreement had no succession occurred.
 
     7.6     Tax Withholding. The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.
 
     7.7     Applicable Law. This Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, except to the extent
preempted by the laws of the United States of America.
 
     7.8     Unfunded Arrangement. The Executive and Beneficiary are general
unsecured creditors of the Bank for the payment of benefits. The benefits
represent the mere promise by the Bank to pay benefits. Rights to benefits are
not subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. Any insurance on the
Executive’s life is a general asset of the Bank to which the Executive and
Beneficiary have no preferred or secured claim.
 
     7.9     Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth.
 
     7.10     Severability. If any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of such provision together with
all other provisions of this Agreement shall continue in full force and effect
to the full extent consistent with law.
 
     7.11     Headings. Caption headings and subheadings herein are included
solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.
 
     7.12     Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. If to the Bank, notice
shall be given to the board of directors, Tidelands Bank, 875 Lowcountry
Boulevard, Mount Pleasant, South Carolina 29464, or to such other or additional
person or persons as the Bank shall have designated to the Executive in writing.
If to the Executive, notice shall be given to the Executive at the Executive’s
address appearing on the Bank’s records, or to such other or additional person
or persons as the Executive shall have designated to the Bank in writing.

 

12


--------------------------------------------------------------------------------





     7.13     Payment of Legal Fees. The Bank is aware that after a Change in
Control management of the Bank could cause or attempt to cause the Bank to
refuse to comply with its obligations under this Agreement, or could institute
or cause or attempt to cause the Bank to institute litigation seeking to have
this Agreement declared unenforceable, or could take or attempt to take other
action to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. The Bank
desires that the Executive not be required to incur the expenses associated with
the enforcement of rights under this Agreement, whether by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be granted to the Executive hereunder. The Bank
desires that the Executive not be forced to negotiate settlement of rights under
this Agreement under threat of incurring expenses. Accordingly, if after a
Change in Control occurs it appears to the Executive that (x) the Bank has
failed to comply with any of its obligations under this Agreement, or (y) the
Bank or any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Bank’s expense as provided in this section 7.13, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction. Despite any existing or previous
attorney-client relationship between the Bank and any counsel chosen by the
Executive under this section 7.13, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Bank and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by the Bank on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by
counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $100,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. The Bank’s obligation
to pay the Executive’s legal fees provided by this section 7.13 operates
separately from and in addition to any legal fee reimbursement obligation the
Bank may have with the Executive under any separate employment, severance, or
other agreement between the Executive and the Bank. Despite any contrary
provision within this Agreement however, the Bank shall not be required to pay
or reimburse the Executive’s legal expenses if doing so would violate section
18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of
the Federal Deposit Insurance Corporation [12 CFR 359.3].
 
     7.14     Termination or Modification of Agreement Because of Changes in
Law, Rules or Regulations. The Bank is entering into this Agreement on the
assumption that certain existing tax laws, rules, and regulations will continue
in effect in their current form. If that assumption materially changes and the
change has a material detrimental effect on this Agreement, then the Bank
reserves the right to terminate or modify this Agreement accordingly, subject to
the written consent of the Executive, which shall not be unreasonably withheld.
This section 7.14 shall become null and void effective immediately upon a Change
in Control.

 

13


--------------------------------------------------------------------------------





Article 8

Administration of Agreement



     8.1     Plan Administrator Duties. This Agreement shall be administered by
a Plan Administrator consisting of the Bank’s board of directors or such
committee or person(s) as the board shall appoint. The Executive may not be a
member of the Plan Administrator. The Plan Administrator shall have the
discretion and authority to (x) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Agreement and
(y) decide or resolve any and all questions that may arise, including
interpretations of this Agreement.
 
     8.2      Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.
 
     8.3     Binding Effect of Decisions. The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the discount
rate and calculation method described in section 1.1.
 
     8.4     Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.
 
     8.5     Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.
 

Article 9

Competition After Separation from Service



     9.1     Covenant Not to Solicit Employees. The Executive agrees not to
solicit the services of any officer or employee of the Bank for 12 months after
the Executive’s Separation from Service.
 
     9.2     Covenant Not to Compete. (a) Without advance written consent of the
Bank, the Executive covenants and agrees not to compete directly or indirectly
with the Bank for 12 months after Separation from Service, plus any period
during which the Executive is in violation

 

14


--------------------------------------------------------------------------------



of this covenant not to compete and any period during which the Bank seeks by
litigation to enforce this covenant not to compete. For purposes of this section
–
 
                 (1)     the term “compete” means


                           (a)     providing financial products or services on
behalf of any financial institution
                                    for any person residing in the territory,



                  (b)     assisting (other than through the performance of
ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or



                  (c)     inducing or attempting to induce any person who was a
customer of the Bank at the date of the Executive’s Separation from Service to
seek financial products or services from another financial institution.



                 (2)     the phrase “compete directly or indirectly” means –
 

                  (a)     acting as a consultant, officer, director, independent
contractor, incorporator, organizer, or employee of any financial institution in
competition with the Bank in the territory, or



                  (b)     ownership of more than 5% of the voting shares of any
financial institution in competition with the Bank in the territory, or



                  (c)     communicating to such financial institution the names
or addresses or any financial information concerning any person who was a
customer of the Bank at the Executive’s Separation from Service.



          (3)     the term “customer” means any person to whom the Bank is
providing financial 
  products or services on the date of the Executive’s Separation from Service.



          (4)     the term “financial institution” means any bank, savings
association, or bank or
 savings association holding company, or any other institution, including a
financial
 institution in organization, the business of which is or will be engaging in
activities
 that are financial in nature or incidental to such financial activities as
described in
 section 4(k) of the Bank Holding Company Act of 1956, other than the Bank or
 its affiliated corporations.



          (5)     “financial product or service” means any product or service
that a financial
 institution or a financial holding company could offer by engaging in any
activity 
 that is financial in nature or incidental to such a financial activity under
section 4(k)
 of the Bank Holding Company Act of 1956 and that is offered by the Bank or an
 affiliate on the date of the Executive’s Separation from Service, including but
not
 limited to banking activities and activities that are closely related to and a
proper
 incident to banking.

 

15



--------------------------------------------------------------------------------







          (6)     the term “person” means any individual or individuals,
corporation, partnership, 
 fiduciary or association.



         (7)     the term “territory” means all of Charleston, Dorchester, and
Berkeley Counties in South Carolina and the area within a 50-mile radius of any
full-service banking office of the Bank on the date of the Executive’s
Separation from Service.



     (b)     If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including without limitation the geographical
and temporal restrictions contained therein) is held to be unenforceable or
invalid for any reason, the unenforceable or invalid provision or portion shall
be modified or deleted so that the provision, as modified, is legal and
enforceable to the fullest extent permitted under applicable law.
 
     9.3     Remedies. Because of the unique character of the services to be
rendered by the Executive hereunder, the Executive understands that the Bank
would not have an adequate remedy at law for the material breach or threatened
breach by the Executive of any one or more of the Executive’s covenants set
forth in this Article 9. Accordingly, the Executive agrees that the Bank’s
remedies for a material breach or threatened breach of this Article 9 include
but are not limited to (x) forfeiture of any money representing accrued salary,
contingent payments, or other fringe benefits due and payable to the Executive,
(y) forfeiture of any unpaid benefits under Article 2 of this Agreement, and (z)
a suit in equity by the Bank to enjoin the Executive from the breach or
threatened breach of such covenants. The Executive hereby waives the claim or
defense that an adequate remedy at law is available to the Bank and the
Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. Nothing herein shall be construed to prohibit the
Bank from pursuing any other remedies for the breach or threatened breach.
 
     9.4     Article 9 Survives Termination But Is Void After a Change in
Control. The rights and obligations set forth in this Article 9 shall survive
termination of this Agreement. However, Article 9 shall be null and void if a
Change in Control occurs before Separation from Service.
 
     In Witness Whereof, the Executive and a duly authorized officer of the Bank
have executed this Salary Continuation Agreement as of the date first written
above.


 



Executive:

Bank:

 

Tidelands Bank

   

/s/ Thomas H. Lyles

By: /s/ Robert E. Coffee Jr.

Thomas H. Lyles

Robert E. Coffee Jr.

 

Its: President and CEO

   

 

And By: /s/ Alan W. Jackson

 

 

 

Its: Chief Financial Officer

 



 

 



16



--------------------------------------------------------------------------------







Beneficiary Designation



Tidelands Bank
Salary Continuation Agreement



     I, Thomas H. Lyles, designate the following as beneficiary of any death
benefits under this Salary Continuation Agreement –
 
     Primary: ______________________________________________________________

________________________________________________________________________



 
     Contingent: ____________________________________________________________


________________________________________________________________________
 
     Note: To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.
 
     I understand that I may change these beneficiary designations by filing a
new written designation with the Bank. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.
 

Signature: /s/ Thomas H. Lyles

               Thomas H. Lyles
 

Date:     May 1, 2008

 

 

Accepted by the Bank this 1st day of May, 2008

 

By: /s/ Robert E. Coffee Jr.

 

Print Name: Robert E. Coffee Jr.     

 

Title:  President and CEO         

 

 

17